     Case 2:19-cv-00122-RMP      ECF No. 1     filed 04/13/19           PageID.1 Page 1 of 6



 1 ALEXANDER B. TRUEBLOOD (WA Bar No. 50612)
     TRUEBLOOD LAW FIRM
 2 1700 Seventh Ave, Suite 2100
     Seattle, Washington 98101-1360
 3 Telephone: (206) 707-9685
     Facsimile: (206) 832-4676
 4
     Attorneys for Plaintiff
 5 BARBARA THOMPSON
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF WASHINGTON
10                                  SPOKANE DIVISION
11
12 BARBARA A. THOMPSON,         ) Case No: 2:19-CV-122
                                )
13                              ) COMPLAINT FOR WRONGFUL
                 Plaintiff,     ) REPOSSESSION
14                              )
          vs.                   )
15                              )
                                )
16   ACTION RECOVERY SERVICES,  )
     LLC, RONALD H. TUCKER aka  )
17                              )
     “TUCKER LEE,” ROBERT DANNY )
18   LEE II, and HORIZON CREDIT )
     UNION,                     )
19                              )
                                )
20               Defendants.    )
                                )
21                              )
                                )
22                              )
                                )
23                              )
                                )
24                              )
                                )
25                              )
26
27
28

     COMPLAINT                        Trueblood Law Firm, 1700 7th Ave., Suite 2100, Seattle, WA 98101; (206) 707-9685
     Case 2:19-cv-00122-RMP      ECF No. 1        filed 04/13/19          PageID.2 Page 2 of 6



 1         Plaintiff Barbara A. Thompson hereby complains against defendants Action
 2   Recovery Services, LLC (“Action Recovery”), Ronald H. Tucker aka “Tucker
 3   Lee,” Robert Danny Lee II, and Horizon Credit Union (“Horizon”), and alleges on
 4   information and belief as follows:
 5                                      OPERATIVE FACTS
 6         1.      On or about November 21, 2015, plaintiff purchased a 2016 Hyundai
 7   Tucson from a dealership in Spokane, Washington, which she intended to use
 8   primarily for personal, family, or household purposes. Plaintiff and the dealership
 9   entered into a written contract entitled “Retail Installment Sale Contract Simple
10   Finance Charge” which granted the dealership a security interest in the vehicle, and
11   provided for installment payments on the amount financed. The dealership then
12   assigned this contract, including the security interest, to defendant Horizon.
13         2.      Horizon alleged that plaintiff defaulted on her payments, and hired
14   defendant Action Recovery to repossess plaintiff’s vehicle, as an independent
15   contractor.
16         3.      Plaintiff is a senior citizen who receives social security benefits. She
17   has multiple physical disabilities. On or about March 20, 2019, she pulled into a
18   handicapped parking space at the Spokane social security office. While plaintiff
19   was still in her vehicle, Action Recovery’s tow truck pulled up behind plaintiff’s
20   vehicle, and physically blocked her from leaving. As plaintiff opened her driver’s
21   side door and prepared to exit the vehicle, Defendant Tucker Lee, an employee of
22   Action Recovery, inserted himself directly between plaintiff and her door, close to
23   plaintiff, and told plaintiff he was taking the car. Plaintiff could not leave the
24   vehicle because Tucker Lee was blocking her with his body. Plaintiff told Tucker
25   Lee that he was not taking the vehicle, that she had just made a payment, and to get
26   away from her door. She shut and locked her door, and refused to move. Because
27   plaintiff objected to the repossession, defendants had a legal obligation to
28   immediately stop the repossession and obtain a court order instead of using self-
                                              1
     COMPLAINT                            Trueblood Law Firm, 1700 7th Ave., Suite 2100, Seattle, WA 98101; (206) 707-9685
     Case 2:19-cv-00122-RMP       ECF No. 1       filed 04/13/19          PageID.3 Page 3 of 6



 1   help repossession. But defendants refused to leave or stop the repossession.
 2           4.    Action Recovery and Tucker Lee attached plaintiff’s vehicle and
 3   hoisted it up into the air, with plaintiff still inside. Plaintiff called the police, and
 4   then Horizon. Plaintiff told Horizon that she was at that moment being hoisted up in
 5   her car by Horizon’s repo men. Horizon told plaintiff it was taking her car and her
 6   only option was to pay the loan in full. Horizon did not call Action Recovery to
 7   cancel the repossession, nor instruct it to let plaintiff’s vehicle down from the tow
 8   lift.
 9           5.    Defendant Robert Lee, a manager and owner of Action Recovery, then
10   approached plaintiff and told her, among other things, that he was taking the
11   vehicle, that she had assaulted his son Tucker Lee, and that the FBI were on the
12   way, and would arrest her. None of this was true, except that Action Recovery
13   intended to take the vehicle no matter what plaintiff did. Plaintiff felt intimidated
14   by these false threats, and handed over the keys.
15           6.    Due to the foregoing conduct, defendant Action Recovery breached
16   the peace during the repossession of plaintiff’s vehicle, in violation of the Uniform
17   Commercial Code, RCW § 62A.9A-609(b)(2).
18                                  JURISDICTION AND VENUE
19           7.    The court has original jurisdiction over this matter pursuant to 15
20   U.S.C. § 1692k(d). The court has supplemental jurisdiction over the state law
21   claims pursuant to 28 U.S.C. § 1367.
22           8.    Venue is proper in the Eastern District of Washington because a
23   substantial part of the events or omissions giving rise to the claim occurred in this
24   district, and defendant Action Recovery maintains its headquarters in this district.
25                                           PARTIES
26           9.    Plaintiff Barbara A. Thompson is a natural person over the age of 18
27   years and is a resident of Chattaroy, Washington.
28           10.   Defendant Action Recovery Services, LLC is a Washington limited
                                              2
     COMPLAINT                            Trueblood Law Firm, 1700 7th Ave., Suite 2100, Seattle, WA 98101; (206) 707-9685
     Case 2:19-cv-00122-RMP     ECF No. 1       filed 04/13/19          PageID.4 Page 4 of 6



 1   liability company, located in Spokane, Washington.
 2          11.   Defendant Ronald H. Tucker aka “Tucker Lee” is a natural person
 3   over the age of 18 years, and a resident of Spokane, Washington.
 4          12.   Defendant Robert Danny Lee II is a natural person over the age of 18
 5   years, and a resident of Spokane, Washington.
 6          13.   Defendant Horizon Credit Union is a Washington credit union.
 7                            FIRST CAUSE OF ACTION
         (Against Defendants Action Recovery, Tucker Lee, and Robert Lee for
 8    Violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.).
 9          14.   Plaintiff realleges and incorporates herein by reference the allegations
10   of all paragraphs above.
11          15.   Plaintiff is a “consumer” who allegedly owed a “debt”, and defendants
12   are each “debt collectors,” as those terms are defined at 15 U.S.C. § 1692a.
13   Defendants are persons who use instrumentalities of interstate commerce or the
14   mails in a business the principal purpose of which is the enforcement of security
15   interests.
16          16.   Defendants violated 15 U.S.C. § 1692f(6) by taking nonjudicial action
17   to effect dispossession or disablement of property when (1) there was no present
18   right to possession of the property claimed as collateral through an enforceable
19   security interest; and/or (2) the property was exempt by law from such
20   dispossession or disablement.
21          17.   Defendants had no present right to repossess plaintiff’s vehicle in
22   breach of the peace, but did so in violation of RCW § 62A.9A-609(b)(2).
23          18.   Plaintiff is entitled to actual damages sustained as a result of
24   defendants’ conduct, in an amount according to proof, pursuant to 15 U.S.C. §
25   1692k.
26          19.   Plaintiff is entitled to statutory damages of $1,000 each, against each
27   defendant, pursuant to 15 U.S.C. § 1692k. Defendants have frequently and
28   persistently failed to comply with the FDCPA, and have violated the FDCPA
                                            3
     COMPLAINT                          Trueblood Law Firm, 1700 7th Ave., Suite 2100, Seattle, WA 98101; (206) 707-9685
     Case 2:19-cv-00122-RMP     ECF No. 1        filed 04/13/19          PageID.5 Page 5 of 6



 1   intentionally. The nature of defendants’ violations justifies the maximum statutory
 2   damages award available.
 3         20.    Plaintiff is entitled to the costs of the action, together with a reasonable
 4   attorneys fee, pursuant to 15 U.S.C. § 1692k.
 5         WHEREFORE, plaintiff prays for relief as set forth below.
 6                         SECOND CAUSE OF ACTION
         (Against All Defendants For Violations Of The Washington Consumer
 7                      Protection Act, RCW § 19.86.910 et seq)
 8         21.    Plaintiff realleges and incorporates herein by reference the allegations
 9   of all paragraphs above.
10         22.    Defendants committed unfair methods of competition and/or unfair or
11   deceptive acts or practices, in the conduct of any trade or commerce, and therefore
12   violated RCW § 19.86.020.
13         23.    Defendants’ acts were injurious to the public interest within the
14   meaning of RCW 19.86.093.
15         24.    Plaintiff was injured in her business or property by defendants’
16   violations of RCW 19.86.020, and is therefore entitled to injunctive relief, actual
17   damages, and attorneys fees and costs, pursuant to RCW § 19.86.090.
18         25.    In addition to actual damages, plaintiff is entitled to treble damages not
19   exceeding $25,000, pursuant to RCW § 19.86.090.
20         WHEREFORE, plaintiff prays for relief as set forth below.
21                         THIRD CAUSE OF ACTION
22   (Against Defendant Horizon for Violations of the Uniform Commercial Code)
23         26.    Plaintiff realleges and incorporates herein by reference the allegations
24   of all paragraphs above.
25         27.    Defendant Horizon Credit Union violated RCW § 62A.9A-609 by
26   breaching the peace during the repossession.
27         28.    Plaintiff is entitled to recover her actual damages caused by Horizon’s
28   failure to comply with the Uniform Commercial Code, pursuant to RCW 62A.9A-
                                             4
     COMPLAINT                           Trueblood Law Firm, 1700 7th Ave., Suite 2100, Seattle, WA 98101; (206) 707-9685
     Case 2:19-cv-00122-RMP      ECF No. 1       filed 04/13/19         PageID.6 Page 6 of 6



 1   625(b) and (c)(1).
 2         29.    Plaintiff is entitled to recover the credit service charge plus ten percent
 3   of the principal amount of the obligation, pursuant to RCW 62A.9A-625(c)(2).
 4         WHEREFORE, plaintiff prays for relief as set forth below.
 5                                  PRAYER FOR RELIEF
 6         WHEREFORE, plaintiff prays for the following relief:
 7         1. For actual damages;
 8         2. For statutory damages;
 9         3. For treble damages;
10         4. For pre-judgment interest to the extent permitted by law;
11         5. For an award of attorneys’ fees, costs and expenses incurred in the
12   investigation, filing and prosecution of this action; and
13         6. For such other and further relief as the Court may deem just and proper.
14                             DEMAND FOR JURY TRIAL
15         Plaintiff hereby demands a trial by jury under the United States and
16   Washington constitutions.
17
18
     Dated: April 13, 2019                       Respectfully Submitted,
19
                                                 TRUEBLOOD LAW FIRM
20
21
22                                               By:     /s Alexander B. Trueblood
                                                         Alexander B. Trueblood
23
                                                 Attorneys for Plaintiff
24                                               BARBARA A. THOMPSON
25
26
27
28
                                             5
     COMPLAINT                          Trueblood Law Firm, 1700 7th Ave., Suite 2100, Seattle, WA 98101; (206) 707-9685
